In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00096-CV
         ______________________________



          IN RE: RICHARD M. KING, JR.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Richard M. King, Jr., was convicted of aggravated sexual assault of a child. He complained

to the trial court that his attorney failed to consult with an expert in the area of child sexual abuse.

For reasons not thoroughly explained in King's petition for writ of mandamus with this Court, he

filed a civil suit against his attorney, clerk of the court, and several deputy clerks. King asks this

Court to issue mandamus relief against Judge Eric Clifford due to his "conspiracy with one or more

of the defendants in this matter, [and refusal] to allow King to file his civil suit." King's petition

clearly states that he did not pay the filing fee for this civil suit. Although he submitted an affidavit

of indigency, it is not included as part of any record for our review.

        Mandamus is an extraordinary remedy that issues only to correct a clear abuse of discretion

or violation of a duty imposed by law when no other adequate remedy by law is available. State v.

Walker, 679 S.W.2d 484, 485 (Tex. 1984) (orig. proceeding). Due to the nature of this remedy, it

is King's burden to properly request and show entitlement to the mandamus relief. See generally

Johnson v. Fourth Dist. Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding);

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding)

("Even a pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.").

        King had the obligation to provide us with evidence in support of his claim that he is entitled

to mandamus relief. No record has been filed with this Court. The absence of a mandamus record



                                                   2
prevents us from evaluating the circumstances of this case and, consequently, the merits of King's

complaints. See TEX . R. APP . P. 52.7; Barnes, 832 S.W.2d at 426.

       We deny the petition for writ of mandamus.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       November 10, 2009
Date Decided:         November 12, 2009




                                                3